PER CURIAM:
¶ 1 This matter is before the court upon a petition for a writ of certiorari, filed on August 1, 2005.
¶ 2 IT IS HEREBY ORDERED, pursuant to rule 45 of the Utah Rules of Appellate Procedure, the petition for writ of certiorari is granted and summarily affirmed. The sole basis on which certiorari is granted is a conflict in the decisions of differing panels of the court of appeals on the following issue of law:
Whether an appellate court obtains jurisdiction over an appeal filed more than ten days after denial of a post-judgment motion in an unlawful detainer action.
¶ 3 The unpublished per curiam opinion in Hawkins v. Callahan, 2001 UT App 343U, ¶2, 2001 WL 1476572 patently erred in its determination of this question. The panel in the instant case, on the other hand, correctly decided the question and correctly dismissed for lack of jurisdiction. Therefore, its decision is summarily affirmed.